BOWEN, Presiding Judge.
Donald Dewayne Lee, the appellant, was indicted and convicted for the attempted murder of Mobile Police Officer Steve Arthur. Sentence was life imprisonment.
Although eight issues are raised on appeal, the questions they present have been fully answered by the Attorney General in brief and further consideration is not warranted. Even if the pretrial identification was found to be suggestive, the in-court identification was based on an independent source and was consequently reliable and admissible. Cartee v. State, 390 So.2d 1121 (Ala.Cr.App.), cert. denied, 390 So.2d 1126 (Ala.1980); Brazell v. State, 369 So.2d 25 (Ala.Cr.App.1978), cert. denied, 369 So.2d 31 (Ala.1979).
Lee has filed a pro se brief in which he alleges he was denied a speedy trial and was denied the effective assistance of counsel. Lee was tried three months after his indictment in October of 1982. There is simply no evidence to support this charge. Likewise, there is nothing in the record to indicate incompetence of counsel. To the contrary, the record reflects that counsel was very competent and conscientious in his representation of Lee.
The judgment of the circuit court is due to be affirmed.
AFFIRMED.
All Judges concur.